DETAILED ACTION
This action is responsive to the amendments filed on 1/24/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 1/24/2022, with respect to the previous rejections under 35 U.S.C. 101, 35 U.S.C. 112(b), and 35 U.S.C. 102 (addressed in the FAOMs mailed on 7/22/2021) have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Thus all of the previous rejections are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Alex E. Wolcott on January 26th, 2022.  The authorized amendments are stated below: 

	In the last line of claim 26, change the wording: 
	“perform the method of claim 1.” to ---perform the method of claim 5.---.


Allowable Subject Matter
Claims 1, 5, 7-13, 17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 5, 7, 13, 17 and 19; the present invention is directed to an apparatus and method for processing received signals, real-valued samples, and corresponding noise levels, where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement the various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 1/24/2022 are each incorporated by reference into this section of this Office action.
	The closest prior art of record, Jiang et al. (US 2015/0215968: previously cited), shows a similar method and apparatus for processing received signals, real-valued samples, and corresponding noise levels.  Where the merits of the Jiang et al. reference were addressed in the FAOMs mailed on 7/22/2021 (all of which is/are incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Jiang et al. reference), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the totality of the limitations required by each respective independent claim as filed by Applicant on 1/24/2022.  For example, instant/allowed claim 1 requires the limitations of previous claims 1+2; and instant/allowed claim 5 requires the limitations of previous claims 1+5; et cetera.  Note the phrase “previous claims” addresses the claim set (with preliminary amendments) filed by Applicant on 12/7/2020.
 	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly added portions (since the other limitations provide context).  Where the dependent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        2/4/2022